GLD-083                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-3976
                                      ___________

                              DANIEL J. GOODSON, III,
                                                Appellant

                                           v.

                               KIM KARDASHIAN;
                           KOURTNEY KARDASHIAN;
                          KHLOE KARDASHIAN-ODOM
                      ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                                (D.C. Civil No. 10-1910)
                          District Judge: Richard P. Conaboy
                     ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   January 6, 2011
          Before: AMBRO, CHAGARES AND NYGAARD, Circuit Judges

                           (Opinion filed: January 20, 2011)
                                      _________

                                       OPINION
                                       _________

PER CURIAM

      Pro se appellant Daniel Goodson appeals the District Court‟s dismissal of his

complaint. We have jurisdiction pursuant to 28 U.S.C. § 1291 and exercise plenary

review over the District Court‟s order. See Allah v. Seiverling, 229 F.3d 220, 223 (3d
Cir. 2000). For the reasons that follow, we will dismiss this appeal pursuant to 28 U.S.C.

§ 1915(e)(2).

       Goodson filed a complaint alleging a federal claim under 42 U.S.C. § 1983 and

state law claims of intentional infliction of emotional distress and negligent inflection of

emotional distress against Kim Kardashian, Kourtney Kardashian, and Khloe

Kardashian-Odum (“defendants”). According to Goodson, the defendants‟ antics on their

reality television programs caused him intense emotional and psychological strain. He

has requested compensatory damages, punitive damages, and a personal apology.1

       The case was assigned to a magistrate judge, who recommended that the

complaint be dismissed pursuant to 28 U.S.C. § 1915(e). The District Court adopted the

report and recommendation (with one modification) and dismissed the complaint.

Further, the Court determined that amendment would be futile and thus dismissed the

case with prejudice. Goodson then appealed.

       For essentially the reasons provided by the magistrate judge and District Court, we

will affirm the order dismissing Goodson‟s complaint. To state a claim under § 1983, a

plaintiff must allege that the claimed harm was caused by state action. Great W. Mining

& Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 175-76 (3d Cir. 2010). Goodson

has made no such allegation; to the contrary, he complains about the behavior of private

television personalities. Accordingly, the District Court properly dismissed this claim.

       We also agree with the District Court that Goodson‟s intentional-infliction-of-


       1
        The apology Goodson requests -- “D.J., we are sorry for emotionally stressing
       you out & we love you!” -- suggests that this action is, at bottom, not a serious


                                              2
emotional-distress claim fails. The gravamen of the tort is outrageous conduct; in

Pennsylvania, “courts have found intentional infliction of emotional distress only where

the conduct at issue has been atrocious and utterly intolerable in a civilized community.”

Clark v. Twp. of Falls, 890 F.2d 611, 623 (3d Cir. 1989) (internal quotation marks

omitted). “„The liability clearly does not extend to mere insults, indignities, threats,

annoyances, petty oppressions, or other trivialities.‟” Hunger v. Grand Cent. Sanitation,

670 A.2d 173, 177 (Pa. Super. Ct. 1996) (quoting Restatement (Second) of Torts § 46

cmt. d)). The defendants‟ alleged conduct is simply not sufficiently outrageous to sustain

a claim of intentional infliction of emotional distress. See id. (“There is no occasion for

the law to intervene in every case where someone‟s feelings are hurt.” (internal quotation

marks, alteration omitted)).

       Nor did Goodson state a claim for negligent infliction of emotional distress.

Under Pennsylvania law,

       the cause of action for negligent infliction of emotional distress is restricted
       to four factual scenarios: (1) situations where the defendant had a
       contractual or fiduciary duty toward the plaintiff; (2) the plaintiff was
       subjected to a physical impact; (3) the plaintiff was in a zone of danger,
       thereby reasonably experiencing a fear of impending physical injury; or (4)
       the plaintiff observed a tortious injury to a close relative.

Toney v. Chester County Hosp., 961 A.2d 192, 197-98 (Pa. Super. Ct. 2008). Goodson‟s

factual allegations do not fall within any of those scenarios.

       Finally, we are satisfied that amendment to Goodson‟s complaint would be futile,

and therefore conclude that the District Court properly dismissed the complaint without


       one.


                                              3
providing leave to amend. See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d

Cir. 2002). We will thus dismiss the appeal under 28 U.S.C. § 1915(e)(2).2




      2
       Under § 1915(g), a prisoner who has three or more dismissals under § 1915(e)
      may not proceed in forma pauperis unless he is in imminent danger of serious
      physical injury at the time he files the complaint. See Abdul-Akbar v. McKelvie,
      239 F.3d 307, 312 (3d Cir. 2001).


                                           4